Tm-4      Arn~w~Ex            GENERAL
                        OF      TEXAS




Honorable Homer Garrison, Jr.      Opinion No. M-221
Director, Texas Department
 of Public Safety                  Re:   Whether Section 36 of
5805 North Lamar Blvd.                   Article V of Senate
Austin, Texas 7875.1                     Bill 15, Acts 60th
                                         Leg., 1967, Chapter
                                         784, page 2319, au-
                                         thorizes the Texas
                                         Department of Public
                                         Safety to pay a com-
                                         mercial transporta-
                                         tion company to move
                                         a house-trailer and
                                         all the personal be-
                                         longings of a patrol-
                                         man transferred to
                                         another duty station
                                         when state-owned equip-
Dear Mr. Garrison:                       ment is not available.

          By recent letter you have requested our opin-
ion in reference to the captioned matter. We quote
from your letter as followsr
          I)
           . . .

         *We would like your opinion as to
    whether the Texas Department of Public
    Safety can pay a commercial transportation
    company to move the house-trailer, includ-
    ing all of the household goods and personal
    effects, of a single DPS patrolman trans-
    ferred from one station to another where
    state-owned equipment for such movement
    is not available.*

          Section 36 of Article V of Senate Bill 15,
Acts 60th Legislature. 1967, Chapter 784, pages 2319-
                            -1060-
Ron. Homer Garrison, page 2, (M-221)



2320, (the General Appropriation Bill), is quoted as
follows:

         "None of the moneys appropriated
    in this Act may be expended for paying
    expenses of moving the household goods
    or other property or personal effects of
    officers or employees, provided however,
    that the Texas Employment Commission,
    Highway Department, Liquor Control Board,
    Parks and Wildlife Department, Railroad
    Commission, Department of Public Safety,
    Water Development Board, and other agencies
    when'specifically granted such authority
    by this Act, are authorized to pay costs
    of transporting and delivering only in
    State-owned equipment the household goods
    and effects of employees transferred by
    the named departments from one permanent
    station to another, when in the judgment
    of the,department, the best interest of
    the state will be served by such transfer.

          "It is further provided that in the ""
     event state-owned equipment is not avail-
     able, and to avoid imposing the hardship
     of an employee working in one location    .’
     while his family and personal belongings
     are located elsewhere, the above authority,,
     may be extended to include the use of a
     commercial transportation company for the
     moving of the employees household goods
     and other personal effects. Such state
     agencies may not utilize state,funds for
     such purposes except upon presentation
     by the officer or employee of a bona fide
     receipt of payment for services rendered
     from a commercial transportation company.

          "State agenci.eswhich are specifically
     authorized to use funds appropriated in this
     Act to move the household goods or personal
     effects of officials or employees transferred
                            -1061-
Hon. Homer Garrison, page 3, (B-221)



     by official order to new permanent duty
     stations at State expense, shall file a
     report of such moves with the Legislative
     Budget Board by November 1, 1967. Such
     report is to cover the pr.ecedingfiscal
     year and include the number of such of-
     ficial transfers made, the employees'
     names and position titles, distances
     involved, and the detail of all expen-
     ditures for such transfers. It is spe-
     cifically prwided that the authority
     granted by this section shall not extend
     to new employees."

          The Texas Department of Public Safety is
specifically given authority to pay the costs of trans-
porting and moving an employee's household goods and
effects from one permanent duty station to another
in State-owned equipment when the Department deter-
mines it will be in the best interest of the State.
\
          Additionally, your Department is authorized
to utilize funds appropriated in Senate Bill 15, to
reimburse an employee who pays a commercial transpor-
tation company to move the employee's household goods
and other personal effects from one permanent duty
station to another, if there is no State-owned equip-
ment available for the move, and such a mwe will
avoid imposing a hardship on the employee by having
his work at one location and his home in another.

          A trailer-house is generally considered per-
sonal property and would fall into the category of per-
sonal belongings or personal effects referred to in
Section 36 of Article V. cf. Erwin v. Steele, 228
S.W.2d 882 (Tex.Civ.App. 1950, error ref. n.r.e.).

          Therefore, it is our opinion that if the
patrolman in question is being transferred from one
permanent duty station to another and no State-owned
equipment is available for the move, and such move
would impose a hardship upon the patrolman to work
at his new station while his place of residence or
home is at the old duty station, then the Department
                           -1062-
Hon.   H-r   Garrison, page 4, (M-221)



may pay a commarcial transportation company to mwe   his
household goods and other personal effects.




            Section 36 of Article V of Senate
       Bill 15, Acts of 60th Legislature, 1967,
       Chapter 784, pages 2319 and 2320 authorizes
       the Texas Department of Public Safety to
       utilize funds appropriated therein, to re-
       imburse an employee who pays a commercial
       transportation company to move a house-
       trailer, household goods and other per-
       sonal effects of a patrolman to another
       permanent duty station when State-owned
       equipment is not available for the move.

                               Vmtruly    yours,




                               At+ney General of Texas

Prepared by James C. McCoy
Assistant Attorney General

APPRWKDr
OPINION CCMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman

W. V. Geppert
Malcolm Quick
Thomas Mack
Linward Shivers

A. J. CARUBBI, JR.
Kxecutive Assistant

                             -1063-